— In a proceeding pursuant to CPLR article 78 to review a determination of the respondent dated July 24, 1986, which computed the time the petitioner, a State prisoner, was obligated to serve under two sentences based upon the later-imposed sentence running consecutively to the initial sentence, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Colabella, J.), dated January 5, 1987, which dismissed the petition.
Ordered that the judgment is affirmed, without costs or disbursements.
*820The sentences were properly determined to be consecutive (see, Penal Law § 70.25 [2-a]). Mollen, P. J., Bracken, Rubin, Hooper and Spatt, JJ., concur.